Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balasubramanian et al. (US 2021/0314112).

Regarding claim 1, Balasubramanian discloses a method for wireless communications by a network entity (Balasubramanian, paragraph [0004], wireless communication between WTRU and a RAN), comprising: 
receiving, from at least first and second user equipments (UEs), information regarding future resource reservations for sidelink transmissions on one or more carriers (Balasubramanian, paragraph [0162], WTRU transmits a report including CBR of resource pool it has sensed, based on semi persistent reservation of resources; paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0172], CBR reported to network may be calculated based on contents of SCI); 
calculating a metric for each of the carriers, based on the received information (Balasubramanian, paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0167], network may perform cross-carrier aggregation by aggregating the measurements reported by the WTRUs; paragraph [0173], network sends aggregated report to WTRUs, report includes CBR of one or more resource pools); and 
signaling carrier assistance information to the first and second UEs, based on the metric for each of the carriers (Balasubramanian, paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0167], network may send the aggregated measurement in the appropriate carriers back to the WTRUs; paragraph [0173], network sends aggregated report to WTRUs, report includes CBR of one or more resource pools; paragraph [0213], network provides assistance information on the carrier aggregation capability for the carriers of the WTRUs).  

Regarding claim 2, Balasubramanian discloses the method of claim 1, wherein the metric comprises a future channel busy ratio (FCBR) (Balasubramanian, paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0167], network may perform cross-carrier aggregation by aggregating the measurements reported by the WTRUs; paragraph [0172], CBR reported to network may be calculated based on contents of SCI; paragraph [0173], network sends aggregated report to WTRUs, report includes CBR of one or more resource pools; paragraph [0213], network provides assistance information on the carrier aggregation capability for the carriers of the WTRUs).

Regarding claim 3, Balasubramanian discloses the method of claim 2, wherein the FCBR is calculated based on future resource reservations inferred by one of the first and second UEs or indicates resource reservations performed by at least one of the first and second UEs (Balasubramanian, paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0167], network may perform cross-carrier aggregation by aggregating the measurements reported by the WTRUs; paragraph [0172], CBR reported to network may be calculated based on contents of SCI; paragraph [0213], network provides assistance information on the carrier aggregation capability for the carriers of the WTRUs).  

Regarding claim 4, Balasubramanian discloses the method of claim 1, wherein: 
the received information comprises first future channel busy ratio (FCBR) information for at least one of the carriers associated with the first UE and second FCBR information for at least one of the carriers associated with the second UE (Balasubramanian, paragraph [0152], WTRU transmits a report including CBR of resource pool it has sensed, based on semi persistent reservation of resources; paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs); 
the method further comprises consolidating, for each carrier, the first FCBR information and the second FCBR information (Balasubramanian, paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0167], network may perform cross-carrier aggregation by aggregating the measurements reported by the WTRUs); and 
the carrier assistance information comprises the consolidated FCBR information for each carrier (Balasubramanian, paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0167], network may send the aggregated measurement in the appropriate carriers back to the WTRUs; paragraph [0168], network may transmit CBR statistics of carriers C1, C2, C3, C4; paragraph [0213], network provides assistance information on the carrier aggregation capability for the carriers of the WTRUs).  

Regarding claim 5, Balasubramanian discloses the method of claim 4, further comprising: 
signaling a first request for the first UE to provide the first FCBR information (Balasubramanian, paragraph [0209], network signals time period for WTRUs to transmit capability information based on CBR); and 
signaling a second request for the second UE to provide the second FCBR information (Balasubramanian, paragraph [0209], network signals time period for WTRUs to transmit capability information based on CBR).  

Regarding claim 6, Balasubramanian discloses the method of claim 5, wherein: 
the first request indicates a first one or more carriers on which the first UE is to provide the first FCBR information (Balasubramanian, paragraph [0210], resource allocation for transmission of capability information may be specified by the network); and 
the second request indicates a second one or more carriers on which the second UE is to provide the second FCBR information (Balasubramanian, paragraph [0210], resource allocation for transmission of capability information may be specified by the network).  

Regarding claim 7, Balasubramanian discloses the method of claim 1, wherein the carrier assistance information is signaled via a broadcast message (Balasubramanian, paragraph [0215]-[0216], network may broadcast carrier capability information).  

Regarding claim 8, Balasubramanian discloses the method of claim 1, wherein the carrier assistance information is signaled via: 
at least a first unicast message with carrier assistance information specific to the first UE (Balasubramanian, paragraph [0211], network may transmit carrier capability information via RRC); and 
at least a second unicast message with carrier assistance information specific to the second UE (Balasubramanian, paragraph [0211], network may transmit carrier capability information via RRC).  

Regarding claim 9, Balasubramanian discloses the method of claim 1, wherein: the received information comprises sidelink control information (SCI) of at least one of the first UE or the second UE (Balasubramanian, paragraph [0162], sidelink control information (SCI)).  

Regarding claim 10, Balasubramanian discloses the method of claim 1, wherein signaling carrier assistance information to the first and second UEs comprises: signaling, via a first carrier, assistance information for at least a second carrier (Balasubramanian, paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0167], network may send the aggregated measurement in the appropriate carriers back to the WTRUs; paragraph [0168], network may transmit CBR statistics of carriers C2, C3, C4 in carrier C1; paragraph [0213], network provides assistance information on the carrier aggregation capability for the carriers of the WTRUs).  

Regarding claim 11, Balasubramanian discloses a method for wireless communications by a first user equipment (UE) (Balasubramanian, paragraph [0004], wireless communication between WTRU and a RAN), comprising: 

obtaining carrier assistance information indicating information for a future channel busy ratio (FCBR) one or more carriers on which at least a second UE is operating (Balasubramanian, paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0167], network may send the aggregated measurement in the appropriate carriers back to the WTRUs; paragraph [0173], network sends aggregated report to WTRUs, report includes CBR of one or more resource pools; paragraph [0213], network provides assistance information on the carrier aggregation capability for the carriers of the WTRUs); and 
performing carrier selection for sidelink transmissions, based on the carrier assistance information (Balasubramanian, paragraph [0179], WTRU may use the received CBRs to select carriers).  

Regarding claim 12, Balasubramanian discloses the method of claim 11, wherein the FCBR is calculated based on one or more future resource reservations inferred by the first UE or indicates resource reservations performed by the second UE (Balasubramanian, paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0167], network may perform cross-carrier aggregation by aggregating the measurements reported by the WTRUs; paragraph [0172], CBR reported to network may be calculated based on contents of SCI; paragraph [0213], network provides assistance information on the carrier aggregation capability for the carriers of the WTRUs).  

Regarding claim 13, Balasubramanian discloses the method of claim 11, wherein: 
the carrier assistance information is obtained from a network entity (Balasubramanian, paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0167], network may send the aggregated measurement in the appropriate carriers back to the WTRUs; paragraph [0173], network sends aggregated report to WTRUs, report includes CBR of one or more resource pools; paragraph [0213], network provides assistance information on the carrier aggregation capability for the carriers of the WTRUs); and 
the carrier assistance information comprises FCBR information for at least one of the carriers associated with the second UE (Balasubramanian, paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0167], network may perform cross-carrier aggregation by aggregating the measurements reported by the WTRUs; paragraph [0172], CBR reported to network may be calculated based on contents of SCI; paragraph [0173], network sends aggregated report to WTRUs, report includes CBR of one or more resource pools; paragraph [0213], network provides assistance information on the carrier aggregation capability for the carriers of the WTRUs).  

Regarding claim 14, Balasubramanian discloses the method of claim 13, further comprising:
measuring FCBR information (Balasubramanian, paragraph [0162], WTRU transmits a report including CBR of resource pool it has sensed, based on semi persistent reservation of resources; paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0172], CBR reported to network may be calculated based on contents of SCI); and
signaling the measured FCBR information to the network entity, wherein the carrier assistance information is based, at least in part, on the measured FBCR information (Balasubramanian, paragraph [0162], WTRU transmits a report including CBR of resource pool it has sensed, based on semi persistent reservation of resources; paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0172], CBR reported to network may be calculated based on contents of SCI).  

Regarding claim 15, Balasubramanian discloses the method of claim 11, wherein the carrier assistance information is obtained from at least a second UE (Balasubramanian, paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0167], network may send the aggregated measurement in the appropriate carriers back to the WTRUs; paragraph [0173], network sends aggregated report to WTRUs, report includes CBR of one or more resource pools; paragraph [0213], network provides assistance information on the carrier aggregation capability for the carriers of the WTRUs).  

Regarding claim 16, Balasubramanian discloses the method of claim 15, wherein the carrier assistance information is obtained by decoding sidelink control information (SCI) from the second UE (Balasubramanian, paragraph [0172], CBR reported to network may be calculated based on contents of SCI).  

Regarding claim 17, Balasubramanian discloses the method of claim 15, further comprising: providing, to the network entity, first FCBR information for at least one of the carriers associated with the first UE, wherein the carrier assistance information comprises FCBR information, for each carrier, consolidated, by the network entity, based on the first FCBR information and second FCBR information for at least one of the carriers associated with the second UE (Balasubramanian, paragraph [0162], WTRU transmits a report including CBR of resource pool it has sensed, based on semi persistent reservation of resources; paragraph [0166], network may aid in carrier selection based on congestion that the network infers from CBR measurements reported by WTRUs; paragraph [0167], network may send the aggregated measurement in the appropriate carriers back to the WTRUs; paragraph [0173], network sends aggregated report to WTRUs, report includes CBR of one or more resource pools; paragraph [0213], network provides assistance information on the carrier aggregation capability for the carriers of the WTRUs).  

Regarding claim 18, Balasubramanian discloses the method of claim 17, further comprising: receiving a request for the first UE to provide the first FCBR information to the network entity (Balasubramanian, paragraph [0209], network signals time period for WTRUs to transmit capability information based on CBR).  

Regarding claim 19, Balasubramanian discloses the method of claim 18, wherein: 
the request indicates one or more first carriers on which the first UE is to provide the first FCBR information (Balasubramanian, paragraph [0210], resource allocation for transmission of capability information may be specified by the network); and 
the first FCBR information is provided via the one or more first carriers (Balasubramanian, paragraph [0162], WTRU transmits a report including CBR of resource pool it has sensed, based on semi persistent reservation of resources; paragraph [0166], network may aid in carrier selection based on congestion that the network infers from DBR measurements reported by WTRUs; paragraph [0172], CBR reported to network may be calculated based on contents of SCI).  

Claim 20 is rejected under substantially the same rationale as claim 10.

Claims 21-26 are rejected under substantially the same rationale as claims 1-6, respectively.

Claims 27-30 are rejected under substantially the same rationale as claims 11-14, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466